                             Case 17-11962-KJC                Doc 1165       Filed 04/22/19         Page 1 of 4



                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE

                                                                          Chapter 11
        In re:
                                                                          Case No. 17-11962 (KJC)
        AEROGROUP INTERNATIONAL,
        INC., et al.,                                                     (Jointly Administered)

                                                Debtors.1


        AEROGROUP INTERNATIONAL,                                           Adversary Proceeding
        INC., et al.,                                                      No. 18-50715 (KJC)

                                                Plaintiffs.               Re: Docket Nos. 1127, 1131, 1132, 1135, 1151, 1152;
        v.                                                                    AP Docket Nos. 35, 38, 42, 43


        GBG USA INC.,

                                                Defendant.


                      SUBMISSION OF THL CORPORATE FINANCE, INC. IN CONNECTION
                                 WITH APRIL 23, 2019 STATUS HEARING

                    At the status hearing on April 23, 2019 (the “Status Hearing”), THL Corporate Finance,

        Inc., (“THL”), in its capacity as administrative agent to the Debtors’ Prepetition Term Loan

        Lenders,2 hopes to announce jointly with Polk 33 Lending, LLC (“Polk,” and together with THL,

        the “Parties”) an agreement in principal related to the distribution of the proceeds (the “Sale

        Proceeds”) from the Debtors’ asset sale in accordance with the Court’s decision on March 26, 2019

        (the “Allocation Decision”). THL views these negotiations as a significant milestone towards

        finally concluding these chapter 11 cases. Unfortunately, however, as it relates to the GBG

        1
                The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
                number, are as follows: Aerogroup International, Inc. (6119), AGI Holdco, Inc. (7087), Aerogroup International
                LLC (4658), Aerogroup International Holdings LLC (4312), Aerogroup Retail Holdings, Inc. (4650), and
                Aerogroup Gift Card Company, Inc. (7551). The mailing address for the Debtors, solely for purposes of notices
                and communications, is: 201 Meadow Road, Edison, New Jersey 08817.
        2
                Capitalized terms used but not otherwise defined herein have the meaning given to them in Allocation Decision (as
                defined below).


01:24416526.1
                       Case 17-11962-KJC          Doc 1165      Filed 04/22/19      Page 2 of 4



        litigation, the Parties have been unable to reach a resolution regarding the distribution of the $4.2

        million in proceeds from the Debtors’ settlement of the GBG litigation (the “Settlement

        Proceeds”). THL wants nothing more than to resolve this dispute as well and submits this

        statement to outline a proposed resolution.

                1.     As set forth in THL’s limited objection to the Debtors’ settlement motion, THL

        strongly believes that it is entitled to a significant portion of the $4.2 million in Settlement

        Proceeds, in accordance with both the Final DIP Order and the Delaware Uniform Commercial

        Code. More specifically, THL believes it holds a first lien on all proceeds derived from THL’s

        collateral, namely the Debtors’ intellectual property and its associated goodwill.

                2.     In an effort to resolve the Parties’ dispute, THL has included below two proposed

        methodologies of distributing the Settlement Proceeds. The first methodology, which THL

        believes is the most factually and legally correct one, would allocate the Settlement Proceeds in the

        same manner that the Court allocated goodwill in its Allocation Decision. This approach is rooted

        in the fact that the Debtors’ complaint against GBG is predicated on an approximately $30 million

        loss in the Debtors’ going-concern valuation as a result of the GBG Transaction failing to close.

        Absent a showing that this lost value affected certain specific assets of the Debtors, THL believes

        the most logical conclusion is that the Debtors’ brand—i.e., its residual or goodwill value—bore

        the brunt of the impact. In the Allocation Decision, the Court held that “the lion’s share” of the

        Debtors’ residual goodwill value was attributable to the Debtors’ intellectual property or the

        goodwill associated with intellectual property. Thus, of the approximately $1.4 million of such

        residual value, the Court allocated $1.2 million (or approximately 84%) to THL and $200,000 (or

        approximately 16%) to Polk as relating to value attributable to general intangibles. Applying these

        percentages to the $4.2 million in Settlement Proceeds, THL is entitled to approximately $3.612

        million of the proceeds and Polk to approximately $588,000, in each case subject to a ratable
                                                        2
01:24416526.1
                       Case 17-11962-KJC         Doc 1165      Filed 04/22/19       Page 3 of 4



        reduction by an amount necessary to pay the allowed fees and expenses of Reid Collins & Tsai

        LLP (“RCT”) as special litigation counsel to the Debtors.

                3.     An alternative way to allocate the Settlement Proceeds—which THL is willing to

        accept in the interest of resolving the issue—is to simply adopt the methodology set forth in the

        Allocation Decision, which distributed 69% of the Sale Proceeds to THL and 31% to Polk. The

        Court’s rationale for its Allocation Decision arguably applies to the Settlement Proceeds, because

        the task is the same: determining the relative value of the Debtors’ assets within THL’s and Polk’s

        respective collateral pool. In the case of the Allocation Decision, the task was valuing the assets in

        connection with their sale; here, the task is valuing the assets in connection with tortious conduct

        that allegedly caused them damage. Applying the Allocation Decision’s relative allocation

        percentages to the $4.2 million in settlement proceeds, THL should be entitled to approximately

        $2.9 million (or 69%) of the proceeds, and Polk to approximately $1.3 million (or 31%) of the

        proceeds, in each case subject to a ratable reduction for RCT’s fees.

                4.     While THL would be within its rights to seek the higher allocation percentage in the

        first methodology, in an effort to fully and finally resolve the issues between the Parties, THL is

        willing to settle pursuant to the second methodology. THL looks forward to discussing these and

        other issues with the Court further at the Status Hearing.


                                     [remainder of page intentionally left blank]




                                                          3
01:24416526.1
                    Case 17-11962-KJC   Doc 1165   Filed 04/22/19   Page 4 of 4



        Dated: April 22, 2019                  Respectfully submitted,
               Wilmington, Delaware
                                               YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP

                                               /s/ Michael S. Neiburg
                                               M. Blake Cleary (No. 3614)
                                               Michael S. Neiburg (No. 5275)
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253

                                               - and -

                                               PAUL HASTINGS LLP
                                               Matthew M. Murphy
                                               71 S. Wacker Drive, 45th Floor
                                               Chicago, IL 60606
                                               Telephone: (312) 499-6000
                                               Facsimile: (302) 571-1253

                                               - and -

                                               PAUL HASTINGS LLP
                                               Nicholas A. Bassett
                                               875 15th Street, N.W.
                                               Washington, D.C. 20005
                                               Telephone: (202) 551-1700
                                               Facsimile: (202) 551-1705

                                               Counsel to THL Corporate Finance, Inc., as
                                               administrative agent




                                              4
01:24416526.1
